DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the Applicant’s Argument filed on 08/24/2021.
Claim 20 has been canceled.
Claims 1-19 and 21 are pending and have been examined.
Claims 1-4, 6, 8-14, 16, 18-19 and 21 are rejected.
Claims 5, 7, 15 and 17 are allowable.

Response to Arguments
Claim Interpretation under 35 USC 112
Applicant’s Response:
	The Office Action has interpreted Claims 11-19 under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. (See Office Action, pgs. 3-6). Applicant does not concede that the claim interpretation under 112(f) is proper. However, in response to the claim interpretation, Applicant has amended Claim 11 to overcome this interpretation. Support for these amendments may be found throughout the present disclosure, for example, in paragraphs [0098]-[0101] and FIG. 4. 


Examiner’s Response:
Applicant’s arguments, see Claim Interpretation under 35 U.S.C. 112(f), filed 08/24/2021, with respect to claims 11-19 have been fully considered and are persuasive.  The interpretation of 05/28/2021 has been withdrawn. 

Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that calculating a percentage of bits with errors divided by total bits transmitted and adding or removing a fixed amount from an aggregated BER value of a plurality of messages is distinctly different than determining a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, because calculating a percentage of bits with errors divided by total bits transmitted is simply how a bit error rate (BER) is calculated. In contrast, the ratio defined in Claim 1 is "a ratio between a first number of positive results ... and a second number of negative results," which is not a bit error rate. Thus, Schmidt fails to teach or suggest the highlighted recitations of Claim 1 and fails to correct the deficiencies of Guichard. 
For at least the above foregoing reasons, Applicant respectfully submits that the cited references, either alone or in combination, fail to disclose or suggest the recitations of 

Examiner’s Response:
Applicant’s arguments, see remarks, filed 08/24/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al. (US 20190253224 A1).

All remaining arguments are now moot in regards to the new rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-13, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guichard et al. (US 20060126495 A1) and further in view of Sun et al. (US 20190253224 A1).

As to claim 1, Guichard et al. teaches a method, performed by a coordinating node, for providing at least one current analysis result relating to a link between a first node and a second node, wherein the method comprises: obtaining a set of previous analysis results relating to at least one segment of the link, wherein each previous analysis result relates to whether or not said at least one segment is unreliable or reliable according to a respective previous analysis of a respective segment of the link (See ¶ [0036], Teaches that referring to FIGS. 1 and 2, the router identifies active routes from the significant routes based on recently carried traffic, as depicted at step 200. The active routes are paths or switching options which currently carry substantial traffic, as determinable from observing the activity of the switching fabric, sniffing, or other scanning mechanism. The path verification processor determines, for each of the identified active routes, whether an unobstructed network path exists, as depicted at step 201), 
identifying a set of unreliable segments based on the set of previous analysis results and based on a condition for defining any segment as unreliable (See ¶¶ [0036]-[0037], Teaches that  The path verification processor determines, for each of the identified active routes, whether an unobstructed network path exists, as depicted at step 201. The path verification processor may perform a so-called “ping” or other mechanism for determining the availability of each of the active routes. The path verification processor, therefore, first sends a diagnostic message, such as a “ping” or other polling message, for each active route to determine if a potential obstruction exists, as depicted at step 202), 
(See ¶ [0038], Teaches that following sending the periodic diagnostic messages to each of the active routes, as disclosed in steps 202-204, for each prefix, i.e. active route, for which the path verification processor 124 did not receive a response, the path verification processor 124 transmits a plurality of path verification messages 152 to the next hop device currently in use for the failed path/s, as shown at step 205. The path verification messages 152 are sent in a predetermined order, or pattern, to prefixes (routers) in the path for which problems were discovered), 
and sending, to the first node, the respective current analysis result (See ¶¶ [0038], [0052], [0053], [0010], Teaches that The path verification processor 124 tracks the set of command responses 154 received from each of the plurality of path verification messages 152 transmitted to the local PE router, as depicted at step 208, and concludes, based on the receipt of responses 154 from the local PE router, alternate routing paths for message traffic 144 in the network 100, as shown at step 209. Once the analyzing indicates the offending location, hop, or node, the path verification processor 124 identifies, based on the location and nature of the network failure, network points at which to alter traffic, as shown at step 324. As indicated above, the determination of an alternate route may involve changing a control plane routing decision corresponding to the purported operational path, as depicted at step 327. The path verification processor 124 determines an alternate route based on the analyzing of step 320 to bypass the intermediate node identified as a source of the indicated problem from step 324, as disclosed at step 328). 
However, it does not expressly teach wherein the step of identifying the set of unreliable segments comprises, for each segment of said at least one segment: determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, wherein the ratio is determined for the time frame.
Sun et al., from analogous art, teaches wherein the step of identifying the set of unreliable segments comprises, for each segment of said at least one segment: determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, wherein the ratio is determined for the time frame (See ¶ [0073], Teaches that the processing circuit 210 is further configured to: acquire multiple NACK messages and multiple pieces of the failure cause information as well as multiple ACK messages indicating successful information transmission between the transmitting end and the receiving end during a preset time period; and determine whether the cause of the failed information transmission is the non-link quality cause based on a ratio of the number of pieces of failure cause information indicating that the cause of the failed information transmission is the non-link quality cause to a sum of the number of the NACK messages and the number of the ACK messages).

One of ordinary skill in the art would have been motivated because it allows one to increase a probability of successful information transmission between the transmitting end and the receiving end, and avoiding unnecessary adjustment by acquiring the cause of the failed information transmission (See Sun et al. ¶ [0008]).

As to claim 2, the combination of Guichard et al. and Sun et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the step of identifying the set of unreliable segments further comprises, for each segment of said at least one segment: assigning said each segment to the set of unreliable segments when the ratio for said each segment is less than the threshold value.
Sun et al., from analogous art, teaches wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the step of identifying the set of unreliable segments further comprises, for each segment of said at least one segment: assigning said each segment to the set of unreliable segments when the ratio for said each segment is less than the threshold value (See ¶ [0074], Teaches that for example, in a case where the ratio of the number of the NACK messages indicating the non-link quality cause to the sum of the number of the NACK messages and the number of the ACK messages is greater than a second threshold, it is determined that the cause of the failed information transmission is the non-link quality cause. In addition, in a case where the ratio of the number of the NACK messages indicating the non-link quality cause to the sum of the number of the NACK messages and the number of the ACK messages is less than or equal to the second threshold, it is determined that the cause of the failed information transmission is the link quality cause).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun et al. into the combination of Guichard et al. and Sun et al. to increase a probability of successful information transmission between the transmitting end and the receiving end, and avoiding unnecessary adjustment by acquiring the cause of the failed information transmission.
One of ordinary skill in the art would have been motivated because it allows one to increase a probability of successful information transmission between the transmitting end and the receiving end, and avoiding unnecessary adjustment by acquiring the cause of the failed information transmission (See Sun et al. ¶ [0008]).

As to claim 3, the combination of Guichard et al. and Sun et al. teaches the method according to claim 1 above. Guichard et al. further teaches wherein the condition further defines said any segment as reliable, wherein the method comprises: (See ¶ [0037], Teaches that the path verification processor 124, therefore, first sends a diagnostic message 150, such as a “ping” or other polling message, for each active route to determine if a potential obstruction exists, as depicted at step 202. The path verification processor 124 performs a check, as shown at step 203, to determine if a negative reply is received, indicating a non responsive node. If no negative replies are received from the active routes, i.e. the routers corresponding to the active routes, control passes to step 204 in anticipation of the next diagnostic interval).

As to claim 8, the combination of Guichard et al. and Sun et al. teaches the method according to claim 1 above. Guichard et al. further teaches wherein the obtaining of the set of previous analysis results comprises: receiving, from at least one node along the link, the set of previous analysis results (See ¶¶ [0046]-[0047], Teaches that the path verification processor 124 performs a check, as shown at step 307, to determine if any of the diagnostic messages 150 indicate problems, typically due to non-receipt of an acknowledgment. If no diagnostic messages 150 indicate a problem, control reverts to step 300 for the next interval). 

As to claim 9, the combination of Guichard et al. and Sun et al. teaches the method according to claim 1 above. Guichard et al. further teaches wherein the method comprises: receiving a message for identifying segments of the link, wherein the message includes identifiers of nodes along the link (See ¶¶ [0036], [0031], [0044], Teaches that referring to FIGS. 1 and 2, the router 120 identifies active routes from the significant routes based on recently carried traffic, as depicted at step 200. The active routes are paths or switching options which currently carry substantial traffic, as determinable from observing the activity of the switching fabric, sniffing, or other scanning mechanism. The path verification processor 124 determines, for each of the identified active routes, whether an unobstructed network path exists, as depicted at step 201). 

As to claim 10, the combination of Guichard et al. and Sun et al. teaches the method according to claim 8 above. Guichard et al. further teaches wherein the nodes along the link refers to one or more nodes which forwards information, carried on the link, between the first and second nodes (See ¶¶ [0044], [0028], [0030]-[0031], Teaches that referring to FIGS. 1 and 3-7, the method of identifying network failure employing the path verification processor 124 disclosed herein includes periodically transmitting diagnostic messages 150 to a plurality of predetermined routing points, such as destination 116, as depicted at step 300. The path verification processor 124, to identify the intermediate nodes, identifies the network prefix corresponding to a network hop between a test initiator and a destination, as shown at step 301). 

As to claim 11, Guichard et al. teaches a coordinating node configured for providing at least one current analysis result relating to a link between a first node and a second node, wherein the coordinating node comprises a memory and at least one (See ¶ [0036], Teaches that referring to FIGS. 1 and 2, the router identifies active routes from the significant routes based on recently carried traffic, as depicted at step 200. The active routes are paths or switching options which currently carry substantial traffic, as determinable from observing the activity of the switching fabric, sniffing, or other scanning mechanism. The path verification processor determines, for each of the identified active routes, whether an unobstructed network path exists, as depicted at step 201), 
identifying a set of unreliable segments based on the set of previous analysis results and based on a condition for defining any segment as unreliable (See ¶¶ [0036]-[0037], Teaches that  The path verification processor determines, for each of the identified active routes, whether an unobstructed network path exists, as depicted at step 201. The path verification processor may perform a so-called “ping” or other mechanism for determining the availability of each of the active routes. The path verification processor, therefore, first sends a diagnostic message, such as a “ping” or other polling message, for each active route to determine if a potential obstruction exists, as depicted at step 202), 
performing a respective analysis of each unreliable segment of the set of unreliable segments to obtain a respective current analysis result for said each (See ¶ [0038], Teaches that following sending the periodic diagnostic messages to each of the active routes, as disclosed in steps 202-204, for each prefix, i.e. active route, for which the path verification processor 124 did not receive a response, the path verification processor 124 transmits a plurality of path verification messages 152 to the next hop device currently in use for the failed path/s, as shown at step 205. The path verification messages 152 are sent in a predetermined order, or pattern, to prefixes (routers) in the path for which problems were discovered), 
and sending, to the first node, the respective current analysis result (See ¶¶ [0038], [0052], [0053], [0010], Teaches that The path verification processor 124 tracks the set of command responses 154 received from each of the plurality of path verification messages 152 transmitted to the local PE router, as depicted at step 208, and concludes, based on the receipt of responses 154 from the local PE router, alternate routing paths for message traffic 144 in the network 100, as shown at step 209. Once the analyzing indicates the offending location, hop, or node, the path verification processor 124 identifies, based on the location and nature of the network failure, network points at which to alter traffic, as shown at step 324. As indicated above, the determination of an alternate route may involve changing a control plane routing decision corresponding to the purported operational path, as depicted at step 327. The path verification processor 124 determines an alternate route based on the analyzing of step 320 to bypass the intermediate node identified as a source of the indicated problem from step 324, as disclosed at step 328). 

Sun et al., from analogous art, teaches wherein the step of identifying the set of unreliable segments comprises, for each segment of said at least one segment: determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, wherein the ratio is determined for the time frame (See ¶ [0073], Teaches that the processing circuit 210 is further configured to: acquire multiple NACK messages and multiple pieces of the failure cause information as well as multiple ACK messages indicating successful information transmission between the transmitting end and the receiving end during a preset time period; and determine whether the cause of the failed information transmission is the non-link quality cause based on a ratio of the number of pieces of failure cause information indicating that the cause of the failed information transmission is the non-link quality cause to a sum of the number of the NACK messages and the number of the ACK messages).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun et al. into Guichard et al. to increase a probability of successful information transmission between 
One of ordinary skill in the art would have been motivated because it allows one to increase a probability of successful information transmission between the transmitting end and the receiving end, and avoiding unnecessary adjustment by acquiring the cause of the failed information transmission (See Sun et al. ¶ [0008]).

As to claim 12, the combination of Guichard et al. and Sun et al. teaches the coordinating node according to claim 11 above. However, it does not expressly teach wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the coordinating node is further configured for identifying the set of unreliable segments by, for each segment of said at least one segment: assigning said each segment to the set of unreliable segments when the ratio for said each segment is less than the threshold value.
Sun et al., from analogous art, teaches wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the coordinating node is further configured for identifying the set of unreliable segments by, for each segment of said at least one segment: assigning said each segment to the set of unreliable segments when the ratio for said each segment is less than the threshold value (See ¶ [0074], Teaches that for example, in a case where the ratio of the number of the NACK messages indicating the non-link quality cause to the sum of the number of the NACK messages and the number of the ACK messages is greater than a second threshold, it is determined that the cause of the failed information transmission is the non-link quality cause. In addition, in a case where the ratio of the number of the NACK messages indicating the non-link quality cause to the sum of the number of the NACK messages and the number of the ACK messages is less than or equal to the second threshold, it is determined that the cause of the failed information transmission is the link quality cause).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun et al. into the combination of Guichard et al. and Sun et al. to increase a probability of successful information transmission between the transmitting end and the receiving end, and avoiding unnecessary adjustment by acquiring the cause of the failed information transmission.
One of ordinary skill in the art would have been motivated because it allows one to increase a probability of successful information transmission between the transmitting end and the receiving end, and avoiding unnecessary adjustment by acquiring the cause of the failed information transmission (See Sun et al. ¶ [0008]).

As to claim 13, the combination of Guichard et al. and Sun et al. teaches the coordinating node according to claim 11 above. Guichard et al. further teaches wherein the condition further defines said any segment as reliable, wherein the coordinating node is configured for: identifying a set of reliable segments based on the set of previous analysis results and based on the condition (See ¶ [0037], Teaches that the path verification processor 124, therefore, first sends a diagnostic message 150, such as a “ping” or other polling message, for each active route to determine if a potential obstruction exists, as depicted at step 202. The path verification processor 124 performs a check, as shown at step 203, to determine if a negative reply is received, indicating a non responsive node. If no negative replies are received from the active routes, i.e. the routers corresponding to the active routes, control passes to step 204 in anticipation of the next diagnostic interval).

As to claim 18, the combination of Guichard et al. and Sun et al. teaches the coordinating node according to claim 11 above. Guichard et al. further teaches wherein the coordinating node is configured for obtaining the set of previous analysis results by receiving, from at least one node along the link, the set of previous analysis results (See ¶¶ [0046]-[0047], Teaches that the path verification processor 124 performs a check, as shown at step 307, to determine if any of the diagnostic messages 150 indicate problems, typically due to non-receipt of an acknowledgment. If no diagnostic messages 150 indicate a problem, control reverts to step 300 for the next interval). 

As to claim 19, the combination of Guichard et al. and Sun et al. teaches the coordinating node according to claim 11 above. Guichard et al. further teaches wherein the coordinating node is configured for receiving a message for identifying segments of the link, wherein the message includes identifiers of nodes along the link (See ¶¶ [0036], [0031], [0044], Teaches that referring to FIGS. 1 and 2, the router 120 identifies active routes from the significant routes based on recently carried traffic, as depicted at step 200. The active routes are paths or switching options which currently carry substantial traffic, as determinable from observing the activity of the switching fabric, sniffing, or other scanning mechanism. The path verification processor 124 determines, for each of the identified active routes, whether an unobstructed network path exists, as depicted at step 201). 

As to claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 1, including computer program product (See ¶ [0021], Teaches that one such embodiment comprises a computer program product that has a computer-readable medium including computer program logic encoded thereon that, when performed in a multiprocessing computerized device having a coupling of a memory and a processor, programs the processor to perform the operations disclosed herein as embodiments of the invention to carry out data access requests).

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guichard et al. (US 20060126495 A1) and Sun et al. (US 20190253224 A1) and further in view of Schmidt et al. (US 7107498 B1).

As to claim 4, the combination of Guichard et al. and Sun et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein the 
Schmidt et al., from analogous art, teaches wherein the method comprises: refraining from performing the respective analysis of each reliable segment of the set of reliable segments (See Col. 7 Ln. 22-36, Teaches that if it is determined in step 1070 that the aggregate BER is not below the threshold value, the controller 112 of node A does not set or clears the “good link verification bit” in step 1080, and the process returns to step 1000 and repeats).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schmidt et al. into Guichard et al. to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication network, to determine with which of those neighboring nodes reliable uni-directional or bi-directional communication links exist.
One of ordinary skill in the art would have been motivated because it allows one to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication network, to determine with which of those neighboring nodes reliable uni-directional or bi-directional communication links exist (See Schmidt et al. Col. 1 Ln. 13).

As to claim 6, the combination of Guichard et al. and Sun et al. and Schmidt et al. teaches the method according to claim 4 above. However, it does not expressly teach 
Schmidt et al., from analogous art, teaches wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the step of identifying the set of reliable segments comprises, for each segment of said at least one segment: determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, wherein the respective ratio is determined for the time frame, and assigning said each segment to the set of reliable segments when the ratio for said each segment exceeds the threshold value (See Col. 6 Ln. 47-65, Teaches that the controller 112 of node A determines whether the “good link verification bit” is “set” in the RA (or other regularly expected message) received by node A from node B. Verifying that the “good link verification bit” is set indicates that as a minimum, step 1050 (discussed below) was performed by node B as discussed in more detail below. If the “good link verification bit” has been set in the received RA and the aggregate BER of the received data and the previously received data is determined to be below the threshold value in the manner described above, the processing proceeds to step 1040 where the controller 112 of node A determines that a reliable bi-directional link exists between nodes A and B. Also in step 1040, the controller 112 of node A will add node B to node A's list of neighbors stored in node A's memory 114, thus indicating that the bi-directional link between nodes A and B has been found to be a reliable infrastructure communication link, providing bi-directional data exchange capabilities that do not exceed a specified bit error rate threshold value. It would be obvious to one of ordinary skill in the art before the effective filing date to apply the opposite condition than determining a link as unreliable).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schmidt et al. into the combination of Guichard et al. and Sun et al. and Schmidt et al. to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication network, to determine with which of those neighboring nodes reliable uni-directional or bi-directional communication links exist.
One of ordinary skill in the art would have been motivated because it allows one to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication network, to determine with which of those neighboring nodes reliable (See Schmidt et al. Col. 1 Ln. 13).

As to claim 14, the combination of Guichard et al. and Sun et al. teaches the method according to claim 13 above. However, it does not expressly teach wherein the coordinating node is configured for: refraining from performing the respective analysis of each reliable segment of the set of reliable segments.
Schmidt et al., from analogous art, teaches wherein the coordinating node is configured for: refraining from performing the respective analysis of each reliable segment of the set of reliable segments (See Col. 7 Ln. 22-36, Teaches that if it is determined in step 1070 that the aggregate BER is not below the threshold value, the controller 112 of node A does not set or clears the “good link verification bit” in step 1080, and the process returns to step 1000 and repeats).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schmidt et al. into the combination of Guichard et al. and Sun et al. to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication network, to determine with which of those neighboring nodes reliable uni-directional or bi-directional communication links exist.
One of ordinary skill in the art would have been motivated because it allows one to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc (See Schmidt et al. Col. 1 Ln. 13).

As to claim 16, the combination of Guichard et al. and Sun et al. and Schmidt et al. teaches the coordinating node according to claim 14 above. However, it does not expressly teach wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the coordinating node is configured for identifying the set of reliable segments by, for each segment of said at least one segment determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, wherein the respective ratio is determined for the time frame, and assigning said each segment to the set of reliable segments when the ratio for said each segment exceeds the threshold value.
Schmidt et al., from analogous art, teaches wherein the condition comprises a threshold value for defining said any segment as reliable due to an amount of positive results for said any segment in a time frame, wherein the coordinating node is configured for identifying the set of reliable segments by, for each segment of said at least one segment determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous analysis results and a second number of negative results of the set of previous analysis results, wherein the respective ratio is determined for the time frame, and assigning said each segment to  (See Col. 6 Ln. 47-65, Teaches that the controller 112 of node A determines whether the “good link verification bit” is “set” in the RA (or other regularly expected message) received by node A from node B. Verifying that the “good link verification bit” is set indicates that as a minimum, step 1050 (discussed below) was performed by node B as discussed in more detail below. If the “good link verification bit” has been set in the received RA and the aggregate BER of the received data and the previously received data is determined to be below the threshold value in the manner described above, the processing proceeds to step 1040 where the controller 112 of node A determines that a reliable bi-directional link exists between nodes A and B. Also in step 1040, the controller 112 of node A will add node B to node A's list of neighbors stored in node A's memory 114, thus indicating that the bi-directional link between nodes A and B has been found to be a reliable infrastructure communication link, providing bi-directional data exchange capabilities that do not exceed a specified bit error rate threshold value. It would be obvious to one of ordinary skill in the art before the effective filing date to apply the opposite condition than determining a link as unreliable).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schmidt et al. into the combination of Guichard et al. and Sun et al. and Schmidt et al. to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication 
One of ordinary skill in the art would have been motivated because it allows one to a system and method for using bit error rates of transmissions between a mobile or stationary node and its neighboring mobile and stationary nodes in a wireless ad-hoc communication network, to determine with which of those neighboring nodes reliable uni-directional or bi-directional communication links exist (See Schmidt et al. Col. 1 Ln. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chinthalapati et al. (US 20160285729 A1) teaches techniques for performing flow-specific failure detection in SDN networks are provided. In one embodiment, a computer system (e.g., an SDN controller) can determine a flow to be monitored in a network. The computer system can then transmit first and second messages to first and second network devices in the network respectively, where the first network device is an upstream device in the flow, where the second network device is a downstream device in the flow, and where the first and second messages instruct the first and second network devices to collect local data rate information for the flow.
Khanna et al. (US 9001667 B1) teaches generally described, systems and methods are provided for monitoring and detecting causes of failures of network paths. The system collects performance information from a plurality of nodes and links in a 
BURBRIDGE et al. (US 20180262414 A1) teaches methods and apparatus are disclosed for analysing network performance of a network comprising network nodes. The method may comprise: obtaining probe measurements by sending probe test-messages via a path from a testing node to a first target node, and also by sending probe test-messages via a path from the testing node via the first target node to a subsequent target node, the probe measurements relating to a network performance characteristic in respect of the paths taken by the probe test-messages and probe response-messages associated therewith and being dependent also on local processing of the probe test-messages at the respective target nodes; comparing the probe measurements; in dependence on the comparison, assigning a weighting in respect of the first target node indicative of whether it is deemed likely to be providing reliable or unreliable results; and determining a network performance analysis measure dependent on the probe measurements and on the weighting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        11/18/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454